My delegation joins with others who have spoken before me in congratulating Mr. Kittani on his election to the post of President of the
thirty-sixth session of the General Assembly. His task is not an easy one, but we are confident that his deep and extensive experience in international diplomacy acquits him well for the task before him. My delegation pledges its support to his leadership.
261.	I should also like to express my delegation's appreciation of the excellent leadership given to the
thirty-fifth session of the General Assembly by its President, Mr. Rudiger von Wechmar of the Federal Republic of Germany. His record is one of which this Assembly can justifiably be proud and is a credit both to him and to his country.
262.	No amount of congratulations can ever be enough to express our. deep sense of gratitude for the thankless but important job that the SecretaryGeneral and his Secretariat staff are doing. Theirs is a difficult task more prone to criticism than appreciation. But that the United Nations has been able to make positive progress in many aspects of its work in the past decade despite repeated assaults on its principles is a credit to Mr. Waldheim's quiet but incisive leadership and the dedication of his staff.
263.	During this session this community of nations has had the very pleasant task of welcoming Vanuatu and Belize as the one hundred fifty-fifth and one hundred fifty-sixth Members, respectively, of the United Nations. Vanuatu is a sister State in the South Pacific. It and Belize, like many States Members of the Organization, including my own, are beautiful but small. Their membership in the United Nations is an investment in hope and peace. My delegation therefore most sincerely welcomes those two countries and looks forward to working closely with them in the years ahead.
264.	This session of the General Assembly, more than any other convened in the past, is taking place at a very critical juncture in the history of the United Nations. I say critical because the world Organization is increasingly challenged and its efforts are frustrated by the lack of alternatives to deal with the realities of an evolving global geopolitical system, a system which is complex and demands a high degree of skill in statesmanship, ingenuity and foresight to maintain it perhaps more than was the case when the United Nations was first founded 36 years ago.
265.	The increase in the membership, largely by the addition of former dependent territories, which in gaining sovereignty wish to control their own destiny, was bound to alter the basis of international relations.
266.	The need of newly independent countries to develop social and economic policies mo.e consistent with their socioeconomic aspirations was bound to lead to a demand for the alteration of the basis of international economic relations. The rapid rate at which the process of decolonization has freed people from colonial tutelage was bound to be contagious for the remaining colonies.
267.	Those developments, as events have shown, have their effect on the adjustments some more radical and revolutionary than others that countries have had to make in their social, economic, political and legal systems. That those changes have taken place in a very brief period of time is to be applauded, as along with them has come a greater degree of freedom and awareness.
268.	I need not restate the fact that the emergent geopolitical picture in the largely free world of today calls for a revision of the basis of traditional international relations, a modification cognizant of the roles of Member States, no matter what their size, in the resolution of challenges which confront the United Nations, a modification which recognizes the desire of Member States, however disadvantaged by traditional and current international economic arrangements, to participate effectively on a basis of equity in any new global economic system and a modification which respects the right of sovereign States, no matter how weak and small they may be, to determine their own future.
269.	Challenges which face the United Nations are translated into problems because the Members' conceptions of those challenges have remained linked to or have moved very little away from traditional ways of resolving them.
270.	Unemployment, poverty and hunger are still predominantly looked upon as the consequences of the individual's failure to "make it", despite the inflationary nature of economies, over which the individual has little or no control, and the annual expenditure of hundreds of billions of dollars on armaments while millions go hungry.
271.	Refugees continue to be pushed beyond national boundaries and on to rivers and seas, despite the United Nations commitments to human rights. Weak, small and politically divided countries are still invaded and militarily subjugated in the face of declarations by Member States that they will respect the principles of sovereignty, noninterference in internal affairs and the inadmissibility of the use
of force.
272.	Realization of the political aspirations of dependent Territories to be free is still delayed, and those aspirations continue to be discussed in the context of the security of others.
273.	Despite the significance and the almost indispensable role of third-world countries in the economies of industrialized nations, the former are still not recognized in an economic relationship that is equitable and fair.
274.	In spite of the antiquity of the concept of settling international disputes through wars and the very real likelihood of the annihilation of mankind if a world war were to occur, nations still continue to arm themselves to the teeth, and with weapons whose lethality is well known.
275.	In an age in which the world can more than at any time in its history rightly boast of innumerable important achievements in both the quantitative and qualitative sense, it seems inconsistent and incongruent that world political leadership continues in its traditional path, apparently lacking the incisive skills, sophistication and enlightenment which would bring mankind the benefits of those achievements.
276.	I should like to illustrate that fact by commenting very briefly on the progress, or more appropriately the lack of progress, in the field of disarmament.
277.	The major conclusions of the Disarmament Commission in its report to this session of the General Assembly contain very little that can engender hope for the future peace of the world. In its observations the Disarmament Commission has noted the deterioration in international relations as constituting a serious threat to world peace and stability. The Commission further observes:
"Among the greatest perils facing the world today is the threat of destruction as a result of nuclear war. The increase in weapons, especially nuclear weapons, far from helping to strengthen international security, on the contrary, weakens it.
"The Commission i? of the conviction that the arms race, in particular the nuclear arms race, runs counter to efforts to achieving further relaxation of international tensions." [See A/36/42, para. 19.]
278.	Noting also that the most recent agreements on strategic arms control between the two most heavily armed nuclear-weapon States remain un-ratified, the Commission deplored the fact that military expenditures are reaching even higher levels, and emphasized the necessity of releasing such resources to much-needed economic and social development.
279.	The message that appears to be patently clear from the report of the Disarmament Commission is that the present doctrines of balance and equilibrium as the basis for disarmament, and the traditional approach of formal negotiation and ratification of treaties and conventions, are ineffective and unnecessarily laborious. Clearly there is a need to consider alternative approaches.
280.	The disillusionment and discontent that the Disarmament Commission points to pervade all other areas of our disarmament efforts. My delegation, together with other nations of the Pacific, has stated continuously over the years, here in the United Nations and elsewhere, that the cessation of all nuclear weapons testing everywhere was and remains a matter of the highest priority as an effort towards total disarmament. That our efforts, especially in the South Pacific, have met with little success is perhaps only indicative of the rate of progress that has so far been achieved in our global efforts to halt the arms race. My Government is committed to the cessation of nuclear testing and of the dumping of nuclear wastes in the Pacific and other parts of the world, and will continue to work towards the realization of the Organization's ultimate goal of general and complete disarmament.
281.	In a situation where nuclear nations are unable to declare themselves publicly as accepting a reasonable level of disarmament, or to agree to alternative approaches to their escalating arms race, it is a very tempting proposition indeed to suggest that an alternative might lie in nonnuclear nations deciding to withdraw their support from international disarmament forums, where they have provided the respectability of internationalism to unimplementable treaties, agreements and conventions. Concurrently, those non nuclear nations which are capable of doing so might wish to develop their own programs of nuclear armament.
282.	While these propositions might result in jolting nuclear nations out of their complacency, and might enable them to see the extremely dangerous consequences of their nuclear arms race, these are clearly irresponsible alternatives not to be pursued seriously. It is, however, becoming increasingly clear that any disarmament breakthroughs are not going to come from conventional thinking and approaches. More likely, as suggested by the Stanley Foundation in its analysis of the programs of the second special session on disarmament, they are going to result from approaches such as moratoriums, independent initiatives, non binding norms, confidence building measures and regional activities.
283.	With regard to the international economic situation, events during the year and efforts at launching a new round of global negotiations relating to international economic cooperation for development have not led to progress, despite the tireless efforts of the President of the
thirty-fifth session of the^General Assembly. We cannot help but express our grave concern at not having arrived at a final consensus directed towards the goal of eventually replacing an obsolete economic system, which is at variance with conditions prevailing today, by one that is based on equity and is more responsive to the needs of both the developing and industrialized countries.
284.	However, my delegation remains optimistic that through dialog, flexibility on all sides, political will and unity in action, consensus will emerge in the coming months. We air hopeful that the International Meeting on Cooperation and Development, to be held at Cancun, will give fresh impetus and facilitate the launching of global negotiation?. Sensible cooperation among all nations of the world, both rich and poor, is the only way to take up today's global economic challenge and establish a new international' economic order.
285.	The recently concluded tenth session of the Third United Nations Conference on the Law of the Sea is another example of the NorthSouth dialog that represents more than eight years of negotiations, but even at this concluding stage cooperation and the political will are still sadly lacking. Through the years, the Conference, in its ability to find acceptable compromises between East and West, between the superPowers, and between the developed and developing nations, came to be regarded as a successful example of NorthSouth dialog.
286.	In envisaging a new system for the exploitation of the enormous resources of the seabed outside national boundaries, the area which the twenty-fifth session of the General Assembly proclaimed by consensus as the common heritage of mankind [resolution 2749 (XXV)], we thought the international community was at last at the threshold of a new era of cooperation in global negotiations. But efforts in recent months have been frustrated by a demand for a complete review of the draft convention, a move my delegation cannot but view with dismay. Perhaps, more than any other countries, it is the island nations such as Fiji, dependent to a considerable degree on the resources of the sea for their economic growth and development, that look to the early conclusion of all the negotiations on outstanding issues and the signing of the Final Act in Caracas in September next year. Like other Member States in the Group of 77, my country is resolved to conclude the long drawn out negotiations in 1982, and would appeal for a greater sense of accommodation than has been shown thus far, so that the Conference can complete the task of codifying the convention.
287.	The political will and mutual cooperation that my delegation speaks of was resolutely exercised last year when consensus was reached on the adoption of the International Development Strategy for the Third United Nations Development Decade [General Assembly resolution 35/56]. It was a milestone and an excellent example of positive achievement in the field of international development cooperation.
288.	My delegation, in welcoming the adoption of the International Development Strategy, wishes to stress that the significance of the strategy will depend on the commitment of Governments to act positively and with determination and by adequate policy measures to reach its goals and objectives. We attach great importance to the fulfillment of the provisions of the Strategy, for in cur view it would have a beneficial impact on the overall economic and social development of developing countries.
289.	An area of grave discontent for many developing countries has for some time been international trade. Trade is seen by developing countries like Fiji as an engine for growth. It is vital to our economies, and especially so for those countries whose economies are based on a limited number of primary commodities. Our Pacific economies are small, and we are too dependent on a small number of commodities. We are still developing reliable, viable alternatives.
290.	The openness of the Fiji economy necessitates close monitoring of the international situation. The present state of the world economy continues to constrain our own economy. Double-digit inflation, unemployment, the mounting burden of debt servicing, growing protectionism in international trade and the uncertainties brought about by the fluctuations in the international monetary system continue to plague our development efforts.
291.	Fiji has also suffered severely from the effects of the world recession. We, along with many other third world countries, are heavily dependent on the export of two main primary commodities, in our case sugar and copra. Any price fluctuations in world commodity markets have serious effects on our economies. The earning from tourism has of late also been hit by recession in the tourist generating countries. Being very mindful that the heavy dependence on our two primary commodities makes our economy very vulnerable to external factors, we have made determined efforts during the past .decade at diversification into areas that are employment-generating and foreign exchange creating or saving, such as the agricultural sector, fisheries and the forest industry. But our immediate prospects for 1981 do not appear bright.
292.	International trade is vital to our economy. In this context, the best form of aid which countries could give us would be to provide us with access to assured markets for the exports of not only our primary products but also our manufactured goods, at fair and remunerative prices. For some island developing countries exports have traditionally exceeded imports by wide margins. We wish the present imbalance in trade to be narrowed through some sort of reciprocity. The internal market for our products is small, and our overseas markets are vast distances from us. Moreover, our trading difficulties are compounded by the problems that arise from our geographical location and our insularity. Increased accessibility of our products to overseas markets at remunerative prices is therefore important to our economic growth. The fight against protectionism is of particular significance to developing countries that are seeking markets for their exports.
293.	The High Level Conference on Economic  Cooperation among Developing Countries, held at Caracas in May 1981, therefore represents an important achievement in the promotion of collective self-reliance and economic cooperation among developing countries.
294.	Regional trade and economic cooperation are of growing importance to us. The meetings of the Twelfth South Pacific Forum, held in Vanuatu in August 1981, have helped our South Pacific partners in solving many regional trade issues by working in cooperation with each other. We are encouraged to note that some genuine efforts have been made in the direction of regional trade among the South Pacific countries.
295.	The recently concluded South Pacific Regional Trade and Economic Cooperation Agreement is an important beginning for us in our trading relationships with New Zealand and Australia. The facility made available by this Agreement through the cooperation of those two countries is most welcomed and deeply appreciated.
296.	We also note with sincere appreciation that under the Lome Convention the countries of the African, Caribbean and Pacific Group [ACP] have a wide range of goods which enjoy duty-free and unrestricted access into the markets of the European Community countries on a nonreciprocal basis. The Lome Convention also includes arrangements for assisting ACP countries in investment and trade promotion and also during natural disaster situations. Indeed, the Lome II Convention is a significant step forward towards closer links in the areas of trade and cooperation amongst island developing countries. An important aspect of the Lome Convention is the fact that there is constant dialog through negotiations between equal partners on the basis of mutual interest and advantage.
297.	All nations, large and small, have had to cope with the financial stresses caused by the energy crisis of the 1970s and the mounting trade deficits as the cost of oil has skyrocketed. These events have highlighted the need for conservation measures and the search for alternative and renewable sources of energy. My Government is pleased to note the consensus reached at the United Nations Conference on New and Renewable Sources of Energy, held at Nairobi in August 1981, on the program of Action 10 designed to achieve and accelerate an orderly energy transition from the present international economy based primarily on hydrocarbons to one based on new and renewable sources of energy. My delegation is hopeful that the ideals embodied in the Nairobi program of Action will be translated into reality through genuine global support and collaboration.
298.	In the world political arena, the international community has been occupied with a series of issues for a number of years. In the Middle East, a satisfactory solution continues to elude us. Because of that problem's serious implications for peace and stability and its continuing effect on the global economic situation, it is imperative that all efforts be directed towards the attainment of a just and comprehensive solution.
299.	As regards the fundamental principles that should guide the search for such a solution, the position of my delegation remains as follows. First, Israel must withdraw from all territories occupied since 1967 in accordance with the appropriate resolutions of the United Nations, including Security Council resolutions 242 (1967) and 338 (1973). Secondly, there must be a satisfactory resolution of the Palestine question, which remains at the heart of the Middle East conflict. Thirdly, there must be recognition on a reciprocal basis by the parties directly concerned of each other's legitimate concerns, including the right of the Palestinian people to self-determination and statehood and recognition of Israel's right to exist as a State and its security needs. Lastly, a political solution must be achieved through dialog and consultations between the parties concerned.
300.	Having stated our position briefly, we must also stress the need for an end to those policies that place obstacles in the search for a comprehensive solution that is just and durable. In this context, we would like to associate ourselves with the concern expressed in Security Council resolution 487 (1981) over the recent Israeli air raids on an Iraqi nuclear reactor. My delegation also views the Israeli policy of creating settlements in occupied territories and its unilateral actions to alter the status of the international City of Jerusalem as constituting serious impediments to the peace process. Moreover, we believe that, given goodwill on all sides, Israel's security apprehensions could be reconciled with the legitimate aspirations of the Palestinian people . My delegation sincerely hopes that no efforts will be spared in the search for a peaceful solution to this longstanding problem which has caused suffering to many.
301.	The situation in Lebanon remains a matter of concern because of its serious implications for peace and security. We are also aware that setbacks in the peace process in the Middle East tend to spill over into Lebanon, thus causing instability and tragic loss of life and property. Yet this need not be so, for the independence, sovereignty and territorial integrity of Lebanon should be fully respected.
302.	A peacekeeping force was dispatched to Lebanon in 1978 in the expectation that it would assist the return to normal in the area. Because of Fiji's abiding commitment to the principles of the Charter regarding peace and security, we chose to contribute to this important international peacekeeping effort. Yet we find that UNIFIL is often prevented from discharging its mandate fully because of provocative raids, which inevitably lead to instability and unjustifiable destruction of life and property. Following such an unfortunate sequence of events, a ceasefire in Lebanon was achieved recently. However, the volatility of the situation underlines the need for all to continue to exercise maximum restraint so as to permit the consolidation of the ceasefire arrangement.
303.	The view is also widely shared that UNIFIL has proved to be a practical means of conflict control which, if given the necessary support, could contribute further to the wider political and diplomatic objectives of our Organization. And yet our ability to maintain our services with UNIFIL often has to be assessed in terms of the financial burden that it imposes, particularly on a small developing country such as mine. What is therefore urgent is that the regularity of reimbursements be maintained and that the accumulated arrears of reimbursable amounts, which in the case of my country run into millions of dollars, be sharply reduced. Moreover, the existing rates of reimbursements should be regularly reviewed so as to ensure that they remain fair and equitable. As peacekeeping is a collective responsibility, it is important, in our view, for all to pay the assessed contributions.
304.	The situation in Afghanistan, which was first considered by the Assembly some two years ago, regrettably continues to engage our attention. Last year the Assembly adopted by a wide margin resolution 35/37, which, in brief, calls for the withdrawal of foreign troops and provides the key elements of a political solution. Moreover, it also addresses itself to the related matter of refugees. While the objectives of that resolution are yet to be realized, we are nevertheless aware of some efforts being made towards that end. In this regard, my delegation particularly welcomes the initiative of our SecretaryGeneral. We trust that circumstances will permit the continuation of such efforts as are designed to bring about a negotiated settlement of the Afghan question.
305.	In Kampuchea, too, attempts to deal with the political and humanitarian dimensions of the question continue. As late as July of this year, an International Conference on Kampuchea was convened at the United Nations in pursuance of General Assembly resolution 35/6, with a view to encouraging a comprehensive political settlement of the problem. The Declaration of the Conference, which was adopted by consensus, specifies the components of a just and lasting settlement on which the negotiating process could be based. We sincerely hope that that important decision will provide the necessary impetus for an early settlement of the problem. My delegation remains convinced that a negotiated settlement achieved through the participation of the parties to the conflict would enhance peace and stability in the region. It would also help alleviate the sad plight of the refugees.
306.	Also with regard to Asia, we continue to support any initiatives aimed at the peaceful reunification of the Koreas, and in this regard we take cognizance of the recent efforts made by South Korea.
307.	Similarly, in Cyprus, we urge the continuation of the inter-communal talks, under the auspices of the Secretary General, and we hope that positive results will soon emanate from those discussions.
308.	Perhaps the single most important accomplishment of the United Nations is in the area of decolonization. Since its inception, the United Nations has facilitated the independence of millions, resulting in the trebling of the membership of the Organization. However, the international community remains short of its_desired goal of universality of membership, since colonialism still exists.
309.	Because the process of decolonization is incomplete in our region, the matter was discussed at the recently convened meeting of the South Pacific Forum countries in the Republic of Vanuatu. At that meeting the Forum reaffirmed that the principle of self-determination and independence applied to all dependent territories in the Pacific Islands.
310.	My delegation remains fully committed to that important decision, since it is compatible with the principles of decolonization that are contained in the Charter and in the Declaration on the Granting of Independence to Colonial Countries and Peoples contained in General Assembly resolution 1514 (XV) of 14 December 1960. In the pursuance of our commonly shared objectives we shall continue to be guided by the Pacific way, an approach that aims to find solutions to difficult questions through a process of dialog and consultations. It remains our earnest hope that this approach will be fully respected, thus enabling us to contribute towards ending the sad chapter of colonialism, wherever it may occur.
311.	We view the remaining cases of colonialism in the same context. In the case of Namibia, for instance, our position remains as stated during the recently convened eighth emergency special session [5th meeting]. Briefly, therefore, my delegation reiterates its support for an internationally acceptable solution on the basis of Security Council resolution 435 (1978). We are mindful of the continuing efforts being made in this regard, including those by the western contact group. However, in order to expedite the speedy and full implementation of resolution 435 (1978), it is imperative that South Africa abandon its ill-advised military policies within and beyond Namibia.
312.	Violations of human rights continue to be a destabilizing factor in the world today. Human rights situations have not only failed to improve, but continue to deteriorate in many parts of the world.
313.	The injustices created by the many forms of human rights violations, in particular the repression of the legitimate aspirations of peoples, pose a major threat to international peace and security. People of the same racial origin, religious faith or political belief are made victims ,of persecution, and even entire nations are  deprived of their inalienable right to self-determination and are forced to live under the yoke of colonialism, alien domination or foreign occupation.
314.	The question of apartheid in South Africa remains a matter of priority concern for the international community. Throughout its history the United Nations has rejected racism and racial discrimination in all its forms and manifestations. To our deep regret, however, we find that several excesses, including repressions, continue under the repugnant system of apartheid. Moreover, those that attempt to oppose the inhuman system are systematically denied their most fundamental human rights. My delegation firmly supports the persistent calls for the abandonment of the apartheid system in favor of genuine majority rule. It is to be hoped that South Africa will soon see" the wisdom of this course of action. Being a multiracial country, we firmly believe that all can participate in the national life of a country on the basis of full equality, freedom and human dignity.
315.	Despite the continuing progress being made in the United Nations system towards the formulation of appropriate international norms, and the efforts of the world body to ensure compliance with them, my delegation has noted with concern that United Nations debates on human rights issues have more often than not been motivated by international politics rather than by selfless humanitarian concerns. In our view, unless the United Nations succeeds in preventing human rights violations, there will be a continuous and persistent deterioration of the world situation.
316.	In conclusion, I wish to return to the point made at the beginning of this statement, that is that, in our efforts to resolve major international issues that confront this community of nations, a much better spirit of cooperation and accommodation and a greater degree of sensitivity to the needs and rights of others are more urgently needed now than ever before. For it is only through determined and sustained efforts towards this end by all nations that we shall be nearer to what the United Nations in 1945 charted for our future: the creation of a new world order based upon the rule of law, peace and justice and respect for fundamental human rights.
